Citation Nr: 0520031	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  05-01 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for acquired immune 
deficiency syndrome (AIDS). 

3.  Entitlement to an increased evaluation for a 
postoperative anterior cruciate ligament tear and a chip 
fracture of the left knee, currently evaluated as 20 percent 
disabling.

4.  Entitlement to a compensable evaluation for residuals of 
a fracture of the right fifth metacarpal.

5.  Entitlement to a compensable evaluation for a cyst of the 
left earlobe.

6.  Whether new and material evidence has been submitted to 
reopen claims for service connection for residuals of 
injuries involving the left rib cage, neck, back, and 
stomach.

WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1984.  His claims come before the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, which denied the 
benefits sought on appeal.

During his February 2004 hearing, the veteran raised the 
issue of clear and unmistakable error in an August 1988 
rating decision, which denied service connection for an 
acquired psychiatric disorder as well as injuries to the left 
rib cage, neck, back, head, and stomach.  As this matter has 
not been procedurally developed for appellate review, the 
Board refers it back to the RO for appropriate action.  

In February 2004, the veteran testified at a hearing held 
before the undersigned Veterans Law Judge sitting at the San 
Diego RO.  The veteran testified that he did not have a 
representative, but felt he could proceed with his hearing 
without a representative.  The veteran also raised the 
concern that in addition to the first two issues noted on the 
title he felt there were additional issues that should be in 
appellate status.  These issues are the remaining ones noted 
on the title page.  Following initial review of the record, 
the Board finds that the veteran submitted a number of 
documents in June 2003, including a notice of disagreement to 
the RO's denial of those additional issues in April 2003; 
however, a statement of the case for these issues has not 
been provided to the veteran by the RO.  Accordingly the 
issues 



of increased evaluations for the veteran's service-connected 
disabilities involving a postoperative anterior cruciate 
ligament tear and a chip fracture of the left knee, residuals 
of a fracture of the right fifth metacarpal, and a cyst of 
the left earlobe, as well as the issue involving new and 
material evidence to reopen claims for service connection for 
injuries to the left rib cage, neck, back, and stomach will 
be remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC. for preparation of a statement of 
the case.   VA will notify the veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Medical evidence links the veteran's diagnosis of PTSD to 
a verified in-service stressor of being struck by a motor 
vehicle while walking down the street as well as an 
unverified stressor of being assaulted by protestors 
immediately thereafter.

3.  The veteran underwent left knee surgery in February 1983 
while on active duty.

4.  The surgical report from the veteran's knee surgery makes 
no reference to a blood transfusion.

5.  The veteran was diagnosed with AIDS in 1995.

6.  A VA physician reviewed the claims file, including the 
February 1983 surgical report, and determined that the 
veteran did not have a blood transfusion in service.




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
PTSD was incurred in service.  38 U.S.C.A. §§ 1154, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.159, 
3.303, 3.304 (2004).

2.  The veteran did not become infected with human 
immunodeficiency virus (HIV) in service.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R.        §§ 
3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for PTSD and for 
AIDS.  In the interest of clarity, the Board will initially 
discuss whether these issues have been properly developed for 
appellate purposes.  The Board will then address the issues 
on appeal, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of a rating decision 
dated in April 2003, a statement of the case (SOC) issued in 
November 2004, a supplemental statement of the case issued in 
January 2005, as well as letters by the RO dated in September 
2002, November 2002, and March 2004.  As a whole, these 
documents satisfy the notice requirements of 38 U.S.C.A. 
§ 5103.  

The SOC and SSOC notified the veteran of the relevant law and 
regulations pertaining to his claims.  In addition, the 
September 2002 letter by the RO provided the veteran with 
information about the new rights provided under the VCAA, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A. § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  The RO informed the veteran of the 
evidence it already possessed, described the evidence needed 
to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board thus 
finds that these documents comply with the VA's revised 
notice requirements.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

The Board also finds that all relevant facts have been 
properly developed with respect to the issues on appeal.  The 
Board notes that in February 2004 a VA physician reviewed the 
claims file and offered an opinion concerning the source of 
the veteran's HIV infection.  In addition, the Board notes 
that there does not appear to be any outstanding medical 
records that are relevant to this appeal.  At his February 
2005 Board hearing, the veteran testified that he had 
received treatment at several VA facilities between 1985 and 
1989 for various illnesses, which he believes were early 
manifestations of HIV infection, but that none of these 
records have been obtained by the RO.  The Board finds, 
however, that there is no indication that these records are 
at all relevant to this appeal.  

The central issue in this case is whether the veteran 
contracted HIV during his period of service; however, records 
dated between 1985 to 1989 would not shed light on this 
issue.  In other words, even assuming for discussion purposes 
that outstanding records dated from 1985 to 1989 show 
treatment for HIV-related illnesses, such evidence would not 
confirm that the veteran contracted HIV in service.  A 
medical professional back then could do no more than review 
the evidence and record the veteran's history, including the 
source of potential infection, which would not constitute 
medical nexus evidence given the facts of this case.  See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  Therefore, 
remanding the case to obtain these records, which appear 
irrelevant to the veteran's appeal, would only result in 
unnecessarily imposing an additional burden on VA with no 
benefit flowing to the veteran.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA. 

II.  PTSD

The veteran claims that he suffers from PTSD as a result of 
an incident that occurred while on active duty in the 
Philippines.  He claims that in 1983 he was intentionally 
struck by a car while crossing the street and was 
subsequently kicked and punched by protestors while lying on 
the ground.  For the reasons set forth below, the Board finds 
that the evidence supports the veteran's claim. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
it is shown through military citation or other appropriate 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

In this case, no evidence shows that the veteran engaged in 
combat with an enemy force.  The veteran was not awarded the 
Combat Infantryman Badge, the Purple Heart Medal, or any 
other award associated with valor or heroism shown while 
engaged with an enemy force.  Where a determination is made 
that the veteran did not "engage in combat with the enemy," 
or that the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The veteran claims that he suffers from PTSD as a result of 
an incident in which he was intentionally struck by a car 
while crossing the street and subsequently kicked and punched 
by protestors while lying on the ground.  The regulation 
governing this type of claim, 38 C.F.R. § 3.304(f), was 
amended when the veteran filed his claim in March 2002.  This 
amendment, which became effective March 7, 2002, addresses 
the type of evidence that may be considered relevant in 
corroborating the occurrence of a stressor in claims for 
service connection for PTSD resulting from a personal 
assault.  The veteran was notified of the amended regulation 
and provided an opportunity to submit additional evidence in 
support of his claim. 

If PTSD is based on an in-service personal assault, evidence 
from sources other than the veteran's records may corroborate 
the veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
received to an appropriate mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.

In this case, the service medical records confirm that in 
February 1983 the veteran injured his left knee as a result 
of being struck by a Volkswagen traveling at a high rate of 
speed.  The veteran was rushed to the hospital where he was 
diagnosed with a partial avulsion of the left anterior 
cruciate ligament and a fracture of the inferior pole of the 
left patella.  Surgery was performed which included 
exploratory arthrotomy and reinsertion of the left anterior 
cruciate ligament into the tibial plateau.  Service 
connection was eventually established for the veteran's left 
knee disability. 

Unfortunately, the assault that allegedly occurred 
immediately after the accident has not been confirmed.  The 
veteran testified that immediately after the accident he was 
punched and kicked by a group of people whom he identified as 
members of the Moro Islamic Liberation Front, a terrorist 
group.  He claims that they were yelling "Abu Sayyaf" and 
calling him a "puppet of Marcos" during the assault.  
According to the veteran, a Sergeant Ralph was with him at 
the time of the accident but did not witness the assault 
because he had gone to get help.  

At the time the veteran was treated for injuries to his left 
knee in February 1983, the hospital records made no reference 
to injuries consistent with an assault.  The service medical 
records are also negative for any psychiatric complaints.  
Moreover, the veteran was notified of the amended regulation 
concerning PTSD claims based on a personal assault and 
provided an opportunity to submit additional evidence in 
support of his claim.  However, the veteran was unable to 
provide any additional information from other sources which 
might corroborate his account of the assault.  For example, 
there are no records from law enforcement authorities, mental 
health professionals, hospitals or physicians, or statements 
from family members, friends, or fellow service members which 
would tend to verify the veteran's account of the assault.  
The record also contains no evidence of behavioral changes 
after the alleged assault.  

The Board also notes that in a VA Form 21-4176 (Report of 
Accidental Injury) dated in May 1987 the veteran reported a 
somewhat different story of what occurred at the time of the 
alleged assault.  In that statement, the veteran explained 
that the driver of the Volkswagen stuck him after he cut 
"the corner to [sic] close," thereby causing the vehicle to 
come up on the sidewalk and hit him.  This account is 
inconsistent with the veteran's recent statements and 
testimony that the driver intentionally hit him.  The veteran 
also stated that the driver was interviewed by MPs.  Nowhere 
in the report does it mention that the veteran was attacked 
or assaulted. 

The veteran was eventually diagnosed with PTSD by several 
medical professionals.  However, the diagnosis appears to be 
based on both the verified incident in which the veteran was 
struck by a car as well as the unverified assault.  

The veteran presented to a VA clinic in September 2001 for a 
psychiatric intake evaluation.  The examining psychologist 
noted that the veteran's symptoms included poor sleep, 
hypervigilance, avoidant behavior, irritability, anxiety, 
depression, excessive worry, as well as intrusive thoughts 
and nightmares about being attacked.  During the interview, 
the veteran related the in-service incident in which he was 
walking down the street in his military uniform when he was 
intentionally hit by a car.  He reported that protesters 
began kicking and punching him while he lay on the ground 
before other Marines came to his aid.  Following the 
interview and a mental status examination, the VA 
psychologist diagnosed the veteran with PTSD. 

In a May 2003 letter, a VA physician indicated that he had 
been treating the veteran in the Special Infectious Disease 
Clinic for AIDS.  However, the physician also noted that the 
veteran suffered from PTSD with recurrent thoughts and dreams 
about the assault in which he injured his left knee.  The 
physician, however, did not discuss whether the recurrent 
thoughts and dreams involved the veteran being hit by a car 
or the subsequent assault that allegedly followed. 

In a March 2004 letter, a VA physician and psychologist noted 
the veteran's history of having been intentionally hit a car 
in service, causing him to shatter his knee, before 
protesters began kicking and punching him.  Based on this 
incident, they diagnosed the veteran with PTSD. 

After carefully reviewing the record, the Board finds that 
the evidence supports the veteran's claim of entitlement to 
service connection for PTSD.  The foregoing evidence shows 
that the veteran has presented evidence establishing a 
diagnosis of PTSD, credible supporting evidence that a 
claimed in-service stressor actually occurred, and a link, 
established by the medical evidence, between his PTSD and a 
verified in-service stressor.  See 38 C.F.R. § 3.304.  

The Board notes that the diagnosis of PTSD appears to be 
based on both the verified incident in which the veteran was 
struck by a car as well as the unverified assault immediately 
thereafter.  Thus, there appears to be a balance of positive 
and negative evidence concerning the issue of a nexus between 
the diagnosis of PTSD and a verified in-service stressor.  
See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-
the- doubt" rule, where there exists "an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue).  Accordingly, the 
Board finds that service connection for PTSD is warranted.

III.  AIDS

The veteran was diagnosed with AIDS in 1995.  He claims that 
he developed AIDS after contracting HIV during his left knee 
surgery in February 1983 when he received a blood 
transfusion.  For the reasons set forth below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim. 

At a March 1998 VA neurological examination, the veteran 
complained of gastroenteritis, dizziness, vertigo, and 
headaches since his knee injury in February 1983.  A 
neurological examination was essentially within normal 
limits.  The examiner noted that the veteran was probably 
suffering from headaches secondary to post-traumatic 
encephalopathy.  

As noted, the veteran's service medical records show that in 
February 1983 he underwent exploratory arthrotomy and 
reinsertion of the left anterior cruciate ligament into the 
tibial plateau following an injury to his left knee.  The 
surgical report makes no reference to a blood transfusion.  
Indeed, none of the service medical records show any other 
surgery in which the veteran might have received a blood 
transfusion or blood products in service.  A March 1983 entry 
also notes that the veteran was treated for gonorrhea.  

A January 2000 VA outpatient treatment record noted that the 
veteran was diagnosed with HIV infection in 1995.  The 
veteran indicated that he believed he contracted the virus 
from dental surgery in the late 1980's.  However, the veteran 
filed a claim for service connection for AIDS in December 
2001 in which he asserted that he contracted the virus from a 
blood transfusion during his left knee surgery in 1983.  He 
also denied any other risk factors. 

The veteran received VA outpatient treatment throughout 1992 
and 1993 for far-advanced, near-end stage AIDS with wasting 
syndrome.  When seen in September 1992, the veteran indicated 
that he contracted HIV during a blood transfusion in the 
early 1980's.  An October 2002 report noted that the veteran 
was a married, heterosexual male who had received a blood 
transfusion in the early 1980's, which was thought to be the 
source of his HIV.  A November 2002 report noted that the 
veteran had been "HIV positive for a long time," although 
the date and source of infection was not identified. 

In a May 2003 letter, M.S., M.D., Ph.D., the veteran's 
treating VA physician, indicated that the veteran's 
"HIV/AIDS illness is or should be a service-connected 
disability."  Dr. M.S. explained that, based on his 
conversations with the veteran and a review of his available 
chart, the veteran became infected with HIV after receiving a 
blood transfusion following an assault in service.  Dr. M.S. 
indicated that he could not identify any other risk factors 
for acquisition of HIV.  For example, Dr. M.S. indicated that 
the veteran had never injected drugs, had never had any other 
transfusion, and that his wife was his only lifetime sexual 
partner.  He explained that HIV was not isolated until 1984 
or early 1985, and that no diagnostic test existed at the 
time of the veteran's transfusion, making transmission 
impossible to prevent.  Dr. M.S. thus concluded that, "Since 
his only identifiable risk factor for HIV is the transfusion 
that he received while on active duty, I can only conclude 
that this is the mechanism by which he became infected."

In a January 2004 letter, D.L., M.D., of the VA San Diego 
Healthcare System, stated that he had been treating the 
veteran since July 2003.  Dr. D.L. noted that the veteran's 
problems included AIDS, with HIV infection for over 15 years, 
recurrent herpes zoster, and recurrent herpes simplex.  
However, Dr. D.L. offered no opinion concerning the possible 
source or date of infection.  

In February 2004, a VA physician reviewed the claims file and 
offered an opinion concerning the likelihood that the veteran 
contracted HIV as a result of a blood transfusion during his 
left knee surgery in service.  The physician noted that he 
had reviewed the February 1983 surgical report and found no 
evidence that the veteran required or received any blood or 
blood products during or after the surgery.  The physician 
provided the following explanation:

As is the procedure with this type of surgery a 
tourniquet was applied to the upper thigh prior to 
an incision being made.  This will ensure the 
surgeon of a dry field to operate in.  The 
tourniquet was in position and under pressure for a 
total of one hour and 40 minutes.  The initial 
incision released markedly hemorrhagic effusion 
containing several areas of organizing clots of 
blood.  This indicated that the veteran had torn 
some structures within the knee and some bleeding 
had taken place.  There is no mention in the 
available medical evidence that the veteran 
required any blood or blood products during or 
after the surgical procedure. 

The physician thus concluded that "it is not likely that 
this veteran contracted his HIV infection as a result of the 
knee surgery."

The veteran testified at a hearing held before a hearing 
officer at the RO in May 2004, as well as at a hearing held 
before the undersigned Veterans Law Judge in February 2005.  
The veteran testified that he was first diagnosed with full-
blown AIDS in 1995, but that he began experiencing HIV-
related symptoms in 1988, namely dizziness, vertigo, stomach 
pains, and gastroenteritis.  He argued that the source of his 
HIV infection was a blood transfusion at the time of his knee 
surgery in February 1983.  He stated that he was awake for 
much of the surgery and remembered seeing blood come spurting 
out of his left knee, at which time he heard someone say, 
"type, match, and hang a unit of blood."  Anesthesia was 
then administered.  The veteran denied any other HIV risk 
factors.  For instance, he denied IV drug use and said that 
he was celibate until he got married in 1995.  He also stated 
that his wife was HIV negative. 

At the May 2004 hearing, the veteran's wife testified that 
she was a medical assistant.  She explained that the 
sterilization of instruments was not very good in 1983, 
thereby suggesting that the veteran might have contracted HIV 
through contaminated surgical instruments.  

The veteran also submitted several articles about HIV and 
AIDS.  One article explains that, among adults, HIV is spread 
most commonly during sexual intercourse with an infected 
partner.  The article also notes that HIV can be spread 
through contact with infected blood, including blood 
transfusions.  Once infected, persistent or severe symptoms 
may not appear for 10 years or more after HIV first enters 
the body in adults, and that the period of "asymptomatic 
infection is highly individual.  

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for AIDS.  The 
only medical evidence in support of the veteran's claim is 
Dr. M.S.'s opinion which states that, based on his 
conversations with the veteran and a review of his available 
chart, the veteran became infected with HIV after receiving a 
blood transfusion following an assault in service.  Dr. M.S. 
indicated that he could not identify any other risk factors 
for acquisition of HIV, as the veteran had never injected 
drugs, never had any other transfusions, and that his wife 
was his only lifetime sexual partner.  

The Board is not persuaded by Dr. M.S.'s opinion, as it is 
based on several false predicates.  First, there is no 
evidence that the veteran received a blood transfusion in 
service.  Although Dr. M.S. indicated that he had reviewed 
the "available chart," it does not appear that he 
considered the February 1983 surgical report, which made no 
reference to a blood transfusion.  

In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant documents that would 
have enabled him to form an opinion on service connection on 
an independent basis.  See also Swann v. Brown, 5 Vet. App. 
177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying disorder can be no 
better than the facts alleged by the veteran).  In light of 
the evidence that the veteran did not have a blood 
transfusion during his knee surgery in 1983, Dr. M.S.'s 
opinion which was based on the veteran's report of such 
surgery is of minimal probative value.

In contrast, a VA physician in February 2004 did review the 
medical records including the February 1983 surgical report 
and found no evidence that the veteran required or received 
any blood or blood products during or after the surgery.  He 
therefore concluded that "it is not likely that this veteran 
contracted his HIV infection as a result of the knee 
surgery."  The Board, therefore, places greater probative 
value on this medical opinion.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (holding that VA may favor the opinion 
of one competent medical expert over that of another when 
decision makers give an adequate statement of reasons and 
bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches. . . As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").

Dr. M.S. also based his opinion on the false predicate that 
the veteran had no other risk factors.  In particular, he 
noted that the veteran's wife was his only lifetime sexual 
partner.  However, the record shows that the veteran was 
treated for gonorrhea in 1983, over 10 years before marrying 
his wife, and for herpes zoster and herpes simplex in 2004.  
Although this evidence does not prove that the veteran was 
infected with HIV from sexual contact, it further diminished 
the probative value of Dr. M.S.'s opinion.  Moreover, the 
record also includes the veteran's statements that he could 
have contracted HIV from dental surgery in the late 1980's.  

For these reasons, the Board also places little probative 
value on the veteran's statements that he contracted HIV from 
a blood transfusion during his February 1983 knee surgery.  
Although the veteran specifically denied other risk factors 
for HIV, he was clearly sexually active prior to his marriage 
in 1994.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) 
(determining the credibility of evidence is a function for 
the Board).  Moreover, the veteran is simply not competent to 
render a medical opinion concerning the source of his HIV 
infection.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
See also 66 Fed. Reg. 45,620, 45, 630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(a)(2) (competency is an 
adjudicative determination).  

The Board has also considered statements by the veteran's 
wife concerning possible HIV infection from contaminated 
surgical instruments in 1983.  The Board notes that the 
veteran's wife is a medical assistant and thus possesses some 
medical training.  In Black v. Brown, 10 Vet. App. 279, 284 
(1997), the Court held that a nurse's statement may 
constitute competent medical evidence where the nurse has 
specialized knowledge regarding the area of medicine or 
participated in treatment.  However, there is no evidence 
that the veteran's wife has special training in infectious 
disease.  There is also no competent medical evidence that 
the veteran was treated in service with contaminated 
instruments.  The statement from the veteran' wife appears to 
be speculative at best.  More importantly, the Board places 
greater probative value on the February 2004 opinion provided 
by a VA physician.  See Owens, supra. 

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for AIDS.  The Board has reached this 
decision based on a careful review of the entire evidence of 
record, with significant weight accorded to the opinion 
provided by a VA physician in February 2004.  Wray v. Brown, 
7 Vet. App. 488, 493 (1995) (holding that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the veteran's position).  The Board also has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  
Hence, the appeal is denied.


ORDER

Service connection for post-traumatic stress disorder is 
granted.

Service connection for AIDS is denied.


REMAND

In the April 2003 rating decision, the RO denied the 
veteran's claims for an evaluation in excess of 20 percent 
for a postoperative anterior cruciate ligament tear and a 
chip fracture of the left knee, a compensable evaluation for 
residuals of a fracture of the right fifth metacarpal, and a 
compensable evaluation for a cyst of the left earlobe.  The 
RO also declined to reopen the veteran's claims for service 
connection for injuries involving his left rib cage, neck, 
back, and stomach on the basis of new and material evidence.

In June 2003, the veteran filed a notice of disagreement with 
respect to the denial of these claims.  38 C.F.R. §§ 20.201, 
20.302.  To date, however, the RO has not issued a statement 
of the case in response to the veteran's notice of 
disagreement.  The filing of a notice of disagreement places 
a claim in appellate status.  Therefore, the failure to issue 
a statement of the case in such a circumstance renders a 
claim procedurally defective and necessitates a remand.  See 
38 C.F.R. §§ 19.9, 20.200, 20.201 (2004); see also Manlincon 
v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. 
App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  

The purpose of the remand is to give the RO an opportunity to 
cure this defect.  Thereafter, the RO should return the 
claims file to the Board only if the veteran perfects his 
appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 
Vet. App. 361, 374 (1997) (holding that if the claims file 
does not contain a notice of disagreement, a statement of the 
case and a VA Form 9 [substantive appeal], the Board is not 
required, and in fact, has no authority, to decide the 
claim).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should issue the veteran and 
his representative a statement of the 
case addressing the issues involving an 
evaluation in excess of 20 percent for a 
postoperative anterior cruciate ligament 
tear and a chip fracture of the left 
knee, a compensable evaluation for 
residuals of a fracture of the right 
fifth metacarpal, and a compensable 
evaluation for a cyst of the left 
earlobe, as well as the issue of whether 
new and material evidence has been 
submitted to reopen the veteran's claims 
for service connection for injuries 
involving his left rib cage, neck, back, 
and stomach.

2.  Thereafter, the veteran should be 
given an opportunity to perfect an appeal 
by submitting a timely substantive appeal 
in response thereto.  The RO should 
advise the veteran and his representative 
that the claims file will not be returned 
to the Board for appellate consideration 
of these issues following the issuance of 
the statement of the case unless he 
perfects his appeal.

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the appellant until 
he is notified.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  




	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


